Citation Nr: 1223279	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue has been recharacterized in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim for service connection for psychiatric disability, claimed as PTSD, is adjudicated.

The Veteran's record contains three relevant opinions from health care providers, two provided by VA clinicians after VA examinations and one from a private physician who has treated the Veteran.  Each opinion differed somewhat.

The Veteran was first afforded a VA examination in May 2008.  In that examination report, the examining psychologist found that the Veteran did not have symptoms indicative of a mental health disorder, including those related to PTSD.  The Veteran subsequently submitted a letter from his private physician in June 2010, indicating that he had been treated for depression.  The physician suggested that it was possible that the Veteran's condition was related to his service in Vietnam, but provided no support or rationale for the suggestion.  In a second VA exam in September 2011, the VA psychologist found that the Veteran did not 

have PTSD, but likely does have a depressive disorder, not otherwise specified (NOS).  The psychologist noted, however, that it was less likely than not that the depressive disorder NOS is due to or related to combat exposure.  The psychologist did not provide any rationale for her opinion.  

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature any current acquired psychiatric disorder and to obtain an opinion with supporting rationale as to whether such is related to service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.)  

In addition, the Board notes the Veteran referenced being hospitalized in 2010 for panic symptoms.  Further, the Veteran's family physician submitted a letter in support of the Veteran's claim, but the treatment records were not provided.  These records should be requested on remand.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a psychiatric disability since service, to include his 2010 hospitalization for panic symptoms and his treatment for depression by Dr. Stimpson.  After securing the necessary release, the RO/AMC should request any relevant records identified, to include the clinical records of treatment for depression from Dr. Stimpson.  If any requested records are not available, the Veteran should be notified of such and the claims file annotated to reflect such.

2. After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature of any psychiatric disorder and to obtain an opinion as to whether the previously diagnosed depressive disorder or any other psychiatric disorder found is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder found.  Thereafter, the examiner should provided an opinion as to whether his previously diagnosed depressive disorder and any other psychiatric disorder found on examination (other than a personality disorder) at least as likely as not (i.e., at least 50 percent probable) arose during service or is otherwise etiologically related to service to include his participation in combat in Vietnam.  The examiner must include the reasoning for his/her conclusion. 

3. Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


